Appeal from a judgment of the Supreme Court (Bradley, J.), entered November 16, 2005 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the proceeding.
Following a modification of his program needs to reflect a need for him to participate in a substance abuse program, petitioner filed an administrative grievance which was finally decided by a Central Office Review Committee determination dated October 27, 2004. Petitioner commenced this CPLR article 78 proceeding challenging the determination on May 9, 2005. Supreme Court granted respondent’s motion to dismiss the petition as time-barred and this appeal ensued.
*1307Inasmuch as this proceeding was not commenced within the four-month statute of limitations period within which to commence a CPLR article 78 proceeding to review the determination (see CPLR 217 [1]), Supreme Court properly dismissed the petition as time-barred (see Matter of Di Rose v New York State Dept. of Corrections, Inspector General’s Off., 221 AD2d 736 [1995]). Petitioner’s inquiries into the accuracy of the records maintained by the Department of Correctional Services relating to his need to participate in a substance abuse program did not toll the statute of limitations period or constitute a further administrative step in the grievance process (see Matter of Robinson v Miller, 306 AD2d 661, 661-662 [2003]). Petitioner’s remaining contention has been reviewed and determined to be without merit.
Cardona, RJ., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.